724 S.E.2d 922 (2012)
STATE
v.
Kelly Shawn HOGAN.
No. 48P12-1.
Supreme Court of North Carolina.
April 18, 2012.
J. Clark Fischer, Winston-Salem, for Hogan, Kelly Shawn.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
L. Johnson Britt, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 6th of February 2012 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 12th of April 2012."